Appleton-, C. J.
This is an action on an account annexed, to which the defendant pleads in bar a discharge in bankruptcy. The plaintiffs reply that the defendant intentionally and fraudulently omitted their names from the list of creditors, — that they had no notices of the proceedings in bankruptcy, and that the discharge was obtained through fraud, and they offered evidence to prove the facts set forth in their replication, which the court ruled to be inadmissible, and a nonsuit was entered.
*174The discharge is in due form. The validity of the discharge can only be contested in the court granting the same. R. S., U. S. § 5120. This court has no jurisdiction to declare the discharge void. The authority of congress over the subject of bankruptcy, is paramount to that of the state. The statute of the United States determines when and where a discharge may be impeached. The mode of impeachment provided by congress, excludes any other. In Corey v. Ripley, 57 Maine, 69, it was held that the authority to set aside, and annul a discharge in bankruptcy conferred upon the federal courts is incompatible with the exercise of the same power by the state courts. The same view of the law was taken by the supreme court of Massachusetts in Way v. Howe, 108 Mass. 502; by the court of appeals of New York, in Ocean National Bank v. Olcott, 46 N. Y. 12; and by the supreme court of New Hampshire, in Parker v. Atioood, 52 N. H. 181. The precise question raised in this case, was determined in Black v. Blazo, 117 Mass. 17, when it was decided that a fraudulent omission to give the plaintiff notice of proceedings in bankruptcy, could not be given in evidence in the state courts, to impeach a discharge regular upon its face. The discharge can only be impeached in the district court of the United States.

Ex ceplions overruled.

WaltoN, Danforth, YirgiN, Peters and Libbey, JJ., concurred.